Citation Nr: 1701334	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of a right shoulder injury (right shoulder disability) greater than 30 percent for the period prior to March 28, 2011; and greater than 20 percent thereafter.

2.  Entitlement to a total rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans' Appeals (VA) Regional Office (RO) in Cleveland, Ohio.

On his February 2010 substantive appeal, the Veteran requested a Travel Board hearing. In a November 2015 statement (submitted on a VA Form 9), the Veteran stated that he did not want a Board hearing.  The Veteran's representative confirmed that the he wished to withdraw his request for a hearing in November 2015.  Therefore, the Board deems the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (e) (2015).

An April 2016 Board decision increased the Veteran's right shoulder evaluation from 20 to 30 percent for the period prior to March 28, 2011, and denied a higher than 20 percent rating thereafter.  The Board also determined that the issue of entitlement to a TDIU was not properly on appeal.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2016, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the April Board decision, to the extent that the Board denied a rating higher than 30 percent for the period prior to March 28, 2011; denied a rating higher than 20 percent for the period from March 28, 2011; and declined to adjudicate the issue of entitlement to a TDIU.

As explained below, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record in this case.  Consequently, the issue is considered part of the Veteran's increased rating appeal and is included among the issues listed on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that higher ratings are warranted for his right shoulder disability.  Specifically, he asserts that separate ratings are warranted under Diagnostic Code 5202 or 5203, based on his subjective complaints of recurrent dislocations.  

Upon VA examination in May 2009 the Veteran complained of occasionally feeling as though his shoulder was not connected.  He also reported occasional locking and fatigability.  The Veteran stated that he recently left his job as a custodian due to his shoulder.  In March 2011, the Veteran underwent another VA examination, and complained of pain, weakness, stiffness, and fatigability.  He also complained of flare-ups that consisted of increased pain, dislocations, and abnormal movement of the bone (i.e., popping, locking, etc.).  He underwent another VA examination in October 2015.  The examiner indicated that shoulder instability, dislocation or labral pathology was suspected.  As to whether pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability after repeated use or flare-ups, the examiner stated that he could not say without resort to mere speculation since the Veteran was not examined after repeated use or during a flare-up.  The examiner noted that the Veteran's right shoulder disability would prevent heavy or medium manual labor, but would not prevent sedentary labor or light manual labor with no overhead activity.

The Joint Motion indicated that the Board should consider whether examination during a flare-up was possible.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Furthermore, the Board notes In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59  (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The October 2015 DBQ noted that there was pain on weight bearing but did not indicate if such weight bearing had any effect on the range of motion.  Furthermore the examination did not provide findings for both active and passive range of motion.  

Accordingly, remand for another VA examination is necessary to assist in determining whether the Veteran is entitled to a higher disability rating, to include under Diagnostic Codes 5202 or 5203 for nonunion, malunion, or dislocation of the right shoulder, determine the impact of flare-ups and provide the necessary findings as outlined by Correia.  As the October 2015 VA examiner noted that the Veteran's right shoulder disability impacts his ability to work, the issue of entitlement to a TDIU is raised by the record, and the issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the new examination must also provide an opinion as to whether the right shoulder disability renders him unable to secure (obtain) substantially gainful (including sedentary) employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination  to determine the current nature and severity of the Veteran's service-connected right shoulder disability, including the effect of the disability on his ability to secure (obtain) and follow (maintain) substantially gainful employment.  If possible this examination should be scheduled during a flare-up of symptoms.  

The examiner should review the relevant evidence in the claims folder, to include any prior VA medical examinations, in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a.) Identify the current nature and severity of the right shoulder disability, to include specific findings of limitation of motion.  

The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).

In addition, the examiner should specifically comment on the Veteran's complaints of popping, locking, and dislocation pain, and indicate whether such complaints are consistent with dislocation, malunion, or nonunion of the humerus, clavicle, or scapula.  

Finally, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation

b.) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right shoulder disability renders him unable to secure (obtain) substantially gainful (including sedentary) employment?

In rendering these opinions, the specialist should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any nonservice-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claim. If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




